Title: From Thomas Jefferson to William Armistead Burwell, 16 April 1807
From: Jefferson, Thomas
To: Burwell, William Armistead


                        
                            Dear Sir
                            
                            Monticello Apr. 16. 07.
                        
                        The interest which you were so kind as to take in  mr Randolph’s sickness will I am sure render it acceptable
                            to you to learn that his fever left him finally in the morning of the day on which you left us, and that he convalesced
                            regularly from that period though slowly on account of the quantity of blood taken from him. we did not leave Washington
                            till the 7th. inst. he might have ventured a few days sooner, but that an attack of periodical head ache detained me till
                            then. I shall return early in May, & be here in the latter end of July & at Bedford early in August. we shall expect
                            to see you here in August or September according to promise. our spring set in on the 13th. inst. our first peach blossoms
                            were on the 14th. Asparagus just beginning to shew itself. no fish in our part of the river as yet.
                        We have nothing new & interesting to us from either England, France or Spain. mr Nicholas is unopposed for
                            Congress here. Dawson’s majority in Spotsylvania & Louisa has been of about 100. in each. in the other two counties, he
                            will get nearly the whole. I think Thompson will lose his election by no great majority: and it is rather probable Lewis
                            will lose his. Garnet it is believed will be reelected. Accept affectionate salutations & assurances of perfect
                            esteem.
                        
                            Th: Jefferson
                            
                        
                    